Roe, C.J. The case at bar is yet another claim by a contractor seeking to recover damages arising out of the breach of a contract by the Secretary of State relating to the remodeling and rehabilitation of the Illinois State Capitol Building which began in the latter half of calendar year 1977. This Claimant had contracted to perform the heating and air conditioning work. As in the other claims, the Respondent breached the contract by failing to vacate certain areas of the Capitol which were undergoing renovation, the result being that the contractor was prevented from proceeding with the work from time to time, particularly when the legislature was in session. Although at all relevant points in time this Claimant stood ready and willing to perform its end of the contract, it was not until April of 1980 that the Claimant completed its work, nearly a year and one-half after the projected completion date. Claimant promptly filed this claim. The damages arose out of the lengthy suspensions and delays of the work. In calculating the dollar amount of its bid and in agreeing to the contract Claimant had relied on being able to complete the project within the time specified and agreed to. Other claims of a similar nature which arose out of the delays in this project have been awarded and paid. See R. D. Lawrence Construction Company v. State (1983), 35 Ill. Ct. Cl. 709. In its complaint Claimant seeks the sum of $26,537.00. However, the Claimant and the Respondent subsequently entered into a compromise and agreed that $13,494.52 represented a fair and reasonable settlement of this claim. Said amount was arrived as itemized below: Additional labor................... $ 3,599.43 Insurance......................... 1,461.09 Tool rental........................ 700.00 Nonproductive labor............... 4,750.00 Supervision (supervisor time actually spent at construction meetings)....+ 1,224.00 Subtotal ......................... $11,734.52 Overhead and profit at 15%.......+ 1,760.10 Total............................. $13,494.52 We have reviewed the entire record in this matter including the evidence offered in support of the settlement, find that the settlement was arrived at fairly by arms length negotiation, and agree with the parties that it is fair and reasonable according to the facts of this case. Therefore, we hereby award the Claimant the sum of $13,494.52.